Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 29, 2018

                                       No. 04-17-00797-CV

                  IN THE INTEREST OF D.J.O. AND I.N.V., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-01430
                            Honorable Peter Sakai, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating the appellant’s parental
rights. The appellant’s brief was originally due to be filed on January 5, 2018.

        By order dated January 8, 2018, appellant’s first motion for extension of time was
granted, extending the deadline to file the brief to January 25, 2018. Because the disposition of
this appeal is governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial
Administration our order noted this appeal is required to be brought to final disposition within
180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Our order further
stated, “Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.”

       On January 25, 2018, appellant’s attorney filed a second motion for extension of time
requesting an additional twenty-day extension. The motion is GRANTED. THIS IS THE
FINAL EXTENSION OF TIME THAT APPELLANT WILL BE GRANTED. Appellant
brief must be filed no later than February 14, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court